Citation Nr: 1502887	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-27 971	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a genitourinary disorder characterized by urinary frequency, to include as secondary to service-connected disability.

4.  Entitlement to service connection for left knee disability, to include as secondary to service-connected disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.

6.  Entitlement to an evaluation in excess of 10 percent for lumbar degenerative disc disease prior to July 5, 2012, and over 20 percent thereafter.


7.  Entitlement to an evaluation in excess of 20 percent for left lower extremity radiculopathy.

8.  Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy.

9.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to November 1975.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in St. Louis, Missouri that denied service connection for residuals of pneumonia, and erectile dysfunction, a genitourinary disorder characterized by urinary frequency, left knee disability and depression, to include as secondary to service-connected back disability.  Service connection was granted for lumbar degenerative disc disease for which a 10 percent disability evaluation was established from the date of claim on January 27, 2011.  The Veteran appealed for a higher initial rating.  Service connection was also established for left and right lower extremity radiculopathy secondary to low back degenerative disc disease, each evaluated as 10 percent disabling from November 28, 2011, the date of the claim.  The Veteran appealed for higher initial ratings.  The RO also denied entitlement to a total rating based on unemployability due to service-connected disability.

During the pendency of the appeal, by rating decisions in September 2012 and June 2014, the 10 percent ratings for lumbar degenerative disc disease and left lower extremity radiculopathy were increased to 20 percent, effective July 5, 2012 and November 28, 2011, respectively.  These issues remain in appellate status as the maximum schedular ratings have not been assigned. See AB v. Brown, 6 Vet.App. 35 (1993).  The Veteran also perfected an appeal for an earlier effective date for a 20 percent rating for lumbar disc disease.  However, this matter is subsumed and/or encompassed by the claim of entitlement to an evaluation in excess of 10 percent for lumbar degenerative disc disease prior to July 5, 2012.

Following review of the record, the issues of entitlement to service connection for residuals of pneumonia, erectile dysfunction, a genitourinary disorder characterized by urinary frequency, left knee disability, and higher ratings for lumbar degenerative disc disease, and bilateral lower extremity radiculopathy are remanded to the Agency of Original Jurisdiction (AOJ) in the REMAND section below.  The issue of total rating based on unemployability due to service-connected disability is deferred pending resolution of the former.


FINDING OF FACT

Prior to July 5, 2012, lumbar degenerative disc disease was manifested by symptoms that included severe pain, antalgic gait, and abnormal spinal contour/scoliosis.



CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for an evaluation of 20 percent for lumbar degenerative disc disease are met prior to July 4, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance as to the issue of entitlement to an evaluation in excess of 10 percent for lumbar degenerative disc disease prior to July 5, 2012.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA provided the Veteran timely notice of the information and evidence needed to substantiate and complete the claims, to include notice of what evidence the claimant could provide in support of the claim, and the evidence VA would attempt to obtain on his behalf.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and affording a VA examination.  The examination was adequate to render a determination as to the issues on appeal. The entire claims folder has been carefully reviewed.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims are ready to be considered on the merits.


Law and Regulations - General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2014).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt is resolved in favor of the claimant. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  Where staged ratings should be assigned based on the facts found, such staged ratings should be assigned. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).


Rating in excess of 10 percent for lumbar degenerative disc disease prior
 to July 5, 2012.

Pertinent Law and Regulations

All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the General Rating Formula for the spine (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014)).  Under the General Rating Formula for the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 (See also Plate V) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately except when there is unfavorable ankylosis of both segments which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (2014) separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 38 C.F.R. § 4.25, 68 Fed.Reg. 51, 443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014)). 

A 20 percent evaluation is assigned for intervertebral disc syndrome where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code, Diagnostic Code 5243 (2014).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so. See 67 Fed.Reg. 54, 345, 54, 349 and Note (1) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note (1).

Factual Background and Legal Analysis

After a careful review of the evidence prior July 5, 2012, the Board finds that criteria for a 20 percent rating for service-connected low back disability, including degenerative disc disease, are met. 

Social Security records, including a July 1996 disability determination, reflect that the Veteran was awarded benefits for discogenic and degenerative disorders of the back.  When examined for VA compensation and pension purposes in May 2011, he had subjective complaints of pain described as moderate, stiffness, and reported flare-ups of pain for which he took medication three or four times a day. The appellant related that it was difficult to walk and that he utilized a cane and crutches.  However, on objective examination of the spine, he was observed to have normal gait, posture and spinal alignment, painful motion, but no muscle spasm, abnormal movement or guarding of movement.  Range of motion was noted to be full, and he had normal muscle strength, fine motor control and muscle tone.  Reflexes, sensation and straight leg raising tests were normal.  The Veteran denied incapacitating symptoms.  The diagnoses were degenerative disc and joint disease, lumbar spine, lumbar spine strain and lumbar scoliosis on X-ray.  It was determined that symptoms resulted in mild limitation of function. 

The Board points out, however, that the findings on VA examination in May 2011 must be contrasted with VA outpatient records dated between October 2011 and July 2012 which reflect that the Veteran sought continuing treatment for chronic low back pain which he consistently depicted as 10 on a 10 scale (10/10).  Extensive degenerative involvement was observed on X-ray.  Although muscle strength was normal, he had antalgic gait and decreased sensation.  Physical therapy and S1 joint injections were administered during this time frame and brought little relief.  These were reported to be failed therapies as there was no sustained alleviation of back pain could be achieved.  In December 2011, the diagnosis was chronic low back pain - severe degenerative disc disease.  Right straight leg raising could only be performed from 10-15 degrees on one occasion.  In September 2011, it was noted that range of motion was limited due to back pain.  

Based on the foregoing, the Board finds that although back symptoms on a specific date in May 2011 were determined to be no more than mild, the Veteran's overall symptomatology prior to July 5, 2012 were more substantial.  As noted, above, his symptomatology included scoliosis and antalgic gait which are listed in the criteria for a higher rating under the General Rating Formula for the spine.  In view of such, and with consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), the Board resolves the benefit of the doubt in favor of the Veteran by finding that disability associated with lumbar spine degenerative disc disease more nearly approximated the criteria for a 20 percent disability evaluation prior to July 5, 2012. 

The Board would point out, however that the Veteran did not exhibit any objective evidence of forward flexion of the thoracolumbar to 30 degrees or less, ankylosis or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  As such, the Board finds the criteria for a higher rating are not demonstrated. 

In addition, records during this time do not reveal neurological or other findings warranting a separate compensable rating.


Summary

Finally, the Board has also considered whether a higher rating for service-connected degenerative disc disease is warranted on an extraschedular basis for the period under consideration.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  The Board thus finds that the ratings assigned are precisely that as contemplated for these disabilities. See Thun v. Peake, 22 Vet.App. 111 (2008).  As such, the criteria for referral for an extraschedular rating pursuant to § 3.321(b) (1) are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation of 20 percent for lumbar degenerative disc disease is granted prior to July 5, 2012 subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board is of the opinion that further assistance to the Veteran is required in order to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2014).

The Veteran asserts that he has residuals of pneumonia and left knee disability of service onset, as well as erectile dysfunction, a genitourinary disorder characterized by urinary frequency, a left knee disorder and an acquired psychiatric disorder, including depression, that are secondary to or have been aggravated by service-connected disability, specifically lumbar degenerative disc disease.  He also maintains that the symptoms associated with his service-connected low back and bilateral lower extremity radiculopathy are more severely disabling than reflected by the currently assigned disability evaluations and warrant higher ratings.  

Review of the Veteran's service treatment records reflects that he was admitted in June 1975 for pneumococcal pneumonia, and had pain above the left knee in April 1975.  Pursuant to the filing of his claims, he was afforded a general medical examination by a VA nurse practitioner in July 2012 who essentially opined that urinary frequency, a left knee disorder and erectile dysfunction were not proximately due to or the result of a service-connected condition.  However, the Board finds that this opinion is cursory and conclusory and does not provide sufficient rationale for full adjudication of these issues.  As such it is inadequate for adjudication purposes.  Moreover, the record does not indicate that the appellant has ever received a VA compensation examination for any residuals of in-service pneumonia or an acquired psychiatric disorder claimed as secondary to service-connected disability. 

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2014).  This includes disability made chronically worse by service-connected disability. Allen v. Brown , 7 Vet. App. 439 (1995).  The Board observes that the 2012 VA examiner did not consider whether the claimed secondary disorders had been made chronically worse by service-connected disability and this should also be addressed.  In view of the above, the Board finds that the Veteran should be scheduled for additional VA examinations for medical opinions. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Review of the record discloses that the Veteran's service-connected disorders were most recently evaluated for compensation purposes in July 2013.  Since that time, the attorney-representative has submitted repetitive correspondence on the appellant's behalf suggesting that a current examination is warranted, as the disabilities have worsened.  As such, an examination will be requested in this regard.

The record indicates that the Veteran has received VA treatment in the Columbia, Missouri VA system dating back many years.  Of record are clinic notes dated between late 2003 and 2012.  The evidence indicates that the appellant received treatment prior to 2003.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA records dating from 1975 through 2003 (to include those retired or on microfilm) and from January 2013 to the present should be requested and associated with the claims folder or placed in Virtual VA.  

Accordingly, the case is REMANDED for the following actions: 

1.  Request relevant VA records dating from 1975 through 2003 (to include those retired or on microfilm) and from January 2013 to the present and associate them with the claims folder or place in Virtual VA.  All attempts to obtain records should be documented in the claims folder.  

2.  Schedule the Veteran for a VA examination by an appropriate VA examiner(s) to determine whether the Veteran's claimed disabilities were caused or aggravated (permanently made worse) by service-connected disability.  The claims folder, access to Virtual VA/VBMS and a copy of this remand must be made available to the examiner(s).  All indicated tests and studies should be performed and clinical findings must be reported in detail.  Following examination and review of the evidence, the examiner must specifically opine: a) whether it is at least as likely as not, i.e., is there a 50/50 chance or better, the Veteran has any current residuals of in-service pneumonia and left knee complaints; b) whether it is at least as likely as not the Veteran has erectile dysfunction, a left knee disorder, and urinary frequency that are proximately due to or the result of service-connected disability, including degenerative disc disease; c) whether it is at least as likely as not that erectile dysfunction, a left knee disorder, and urinary frequency have been permanently aggravated to any degree by service-connected disability, including degenerative disc disease; or d) whether any current lung disorder, left knee disability, erectile dysfunction, and urinary frequency now indicated are more likely of post service onset and unrelated to service or service-connected disability. 

The examiner(s) is/are requested to provide well-supported opinions as to the functional effects of any disability found on the appellant's ability to secure and maintain gainful employment.  The examination report must include well-reasoned rationale for all opinions and conclusions reached.

3.  Schedule the Veteran for a VA psychiatric examination.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  The claims file, access to Virtual VA/VBMS must be made available to the examiner for review prior to examination.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented history and assertions.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) a) the Veteran has an acquired psychiatric disorder that relates back to active service; b) whether it is at least as likely as not any psychiatric disability was caused by (secondary to) service-connected disability, including degenerative disc disease; c) whether it is at least as likely as not any current psychiatric disability has been made chronically worse (aggravated) by a service-connected disorder; or d) whether any psychiatric disability now indicated is more likely of post service onset and unrelated to service or service-connected disability. 

The examiner is requested to provide a well-supported opinion as to the functional effects of any psychiatric disability on the appellant's ability to secure and maintain gainful employment.  The examination report must include a complete rationale for the opinions and conclusions reached.

4.  Schedule the Veteran for a VA examination to evaluate the extent and/or severity of his service-connected lumbar degenerative disc disease and bilateral lower extremity radiculopathy.  The claims folder and access to Virtual VA/VBMS must be made available to the examiner.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.  In addition to completing the disability benefits questionnaire pertaining to the disorders, the examiner is requested to provide an opinion addressing the functional effects of these disabilities on the Veteran's ability to work.

5.  The RO should ensure that the medical reports requested above comply with this remand and their instructions.  If the reports are insufficient, or if any requested action is not taken or is deficient, it should be returned for correction. 

6.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal, to include entitlement to a total rating based on unemployability due to service-connected disability.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


		
MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


